[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                FILED
                   ________________________     U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                    December 18, 2008
                         No. 07-14631                 THOMAS K. KAHN
                   ________________________               CLERK

              D. C. Docket No. 05-00983-CV-T-27-EAJ

WORLD TRIATHLON CORPORATION, INC.,
a Florida corporation,


                                                      Plaintiff-Appellant,


                             versus


DAWN SYNDICATED PRODUCTIONS,
a Delaware Corporation,
TELEPICTURES PRODUCTIONS,
a Delaware Corporation,
WARNER BROS. ENTERTAINMENT INC.,
a Delaware Corporation,
WARNER BROS. DOMESTIC TELEVISION DISTRIBUTION,
INC,
a Delaware Corporation,
WMOR-TV COMPANY,
a Florida Corporation,


                                                Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                    (December 18, 2008)

Before WILSON and COX , Circuit Judges and ALBRITTON,* District Judge.

PER CURIAM:

       World Triathlon Corporation (“WTC”) filed suit against Dawn Syndicated

Productions, et al. (“Dawn”), alleging that Dawn’s use of the term “Ironman” in its

reality dating television series ElimiDATE infringed on WTC’s registered

trademark. WTC further alleged that Dawn diluted WTC’s “Ironman” trademark

by associating it with ElimiDATE. The district court granted summary judgment

for Dawn on both issues. Having reviewed the briefs and considered the relevant

parts of the record, and after the benefit of oral argument, we affirm for the reasons

stated in the district court’s well-reasoned order granting Dawn’s dispositive

motion for summary judgment, dated September 28, 2007.

       AFFIRMED.



_________________________

       *Honorable William H. Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.


                                                2